Order filed January 29, 2019




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-18-00732-CV
                                    ____________

                   MARIA MARILYN ALMONTE, Appellant

                                          V.

                 NOB HILL LLC, D/B/A NOB HILL, Appellee


             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                      Trial Court Cause No. 1111521

                                      ORDER

      On September 18, 2018, appellant filed a brief that does not comply with the
Texas Rules of Appellate Procedure. The brief fails to comply with rule 38.1(a)
because the brief does not give a complete list of all the parties to the trial court’s
judgment or order appealed from. See Tex. R. App. P. 38.1(a). The brief fails to
comply with rule 38.1(h) because the brief does not contain a succinct, clear, and
accurate statement of the arguments made in the body of the brief. See Tex. R.
App. P. 38.1(h). The brief fails to comply with rule 38.1(i) because the brief must
contain, under an appropriate heading, a clear and concise argument for the
contentions made with appropriate citations to authorities and to the record. See
Tex. R. App. P. 38.1(i). The brief fails to comply with rule 38.1(j) because it does
not contain a short conclusion that clearly states the nature of relief sought. See
Tex. R. App. P. 38.1(j).

        Accordingly, we STRIKE appellant’s brief. Appellant is ordered to file a
brief that complies with the Texas Rules of Appellate Procedure by February 12,
2019.

        If appellant files another brief that does not comply with Rule 38, the Court
may strike the brief, prohibit appellant from filing another, and proceed as if
appellant had failed to file a brief. See Tex. R. App. P. 38.9(a). If appellant fails to
timely file a brief in accordance with Rule 38, the appeal may be dismissed for
want of prosecution or the trial court’s judgment affirmed based on appellee’s
brief. See Tex. R. App. P. 38.8(a)(1), (3).



                                        PER CURIAM